Citation Nr: 1543076	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to August 7, 2013, and for the period beginning October 1, 2013, for hiatal hernia with gastro-esophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1995 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2013, the RO in Milwaukee, Wisconsin, issued a rating decision granting a temporary evaluation of 100 percent for post fundoplication for hiatal hernia; reflux esophagitis based on surgical or other treatment necessitating convalescence.  The 100 percent rating was effective from August 7, 2013 to October 1, 2013.  An evaluation of 10 percent was restored on October 1, 2013.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board) and a notice letter was sent to confirm the Veteran's selection of a Travel Board hearing.  However, in an April 2014 letter the Veteran informed the Board that he would like to withdraw his request for a Board hearing and directed that the case be forwarded to the Board.  38 C.F.R. § 20.702(e) (2015).


FINDINGS OF FACT

1.  Prior to August 7, 2013, the Veteran's hiatal hernia with GERD was characterized by recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  There were no persistently recurring symptoms productive of considerable or severe impairment of health. 

2.  Beginning October 1, 2013, the Veteran's hiatal hernia with GERD was characterized by dysphagia, reflux, and mild nausea.  There were no persistently recurring symptoms productive of considerable or severe impairment of health. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling, for the period prior to August 7, 2013, and for the period beginning October 1, 2013, for hiatal hernia with GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.114, Diagnostic Codes 7305, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for an increased evaluation, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Appropriate notice was provided in October 2011, prior to the initial decision in this matter.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA medical records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in November 2011 and November 2013.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the present case, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his hiatal hernia with GERD is more disabling than currently evaluated.  The Veteran's hiatal hernia with GERD is currently evaluated as 10 percent disabling pursuant to Diagnostic Code 7346.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO has rated the service-connected GERD by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.

Under Diagnostic Code 7346, a 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating, the highest schedular rating available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A private treatment note, dated August 2011, noted that the Veteran was diagnosed with laryngopharyngeal reflux disease.  The doctor prescribed medication, but also directed that he follow-up with gastroenterology because of the longstanding history of reflux and the severity.  The doctor noted that the Veteran failed a Nissen fundoplication.  

The Veteran established care with the VA system in September 2011, in order to see a doctor about repairing his ruptured Nissen fundioplication.  The treatment records note that the repair surgery for Nissen versus redo of Nissen was brought up at an outside hospital.  The Veteran came to VA for a follow-up and for further recommendation.

A VA treatment record, dated October 2011, noted that the doctor was going to attempt medical therapy first.  The patient would get a esophagogastroduodenoscopy (EGD) within the next 3-5 weeks.  A follow-up was scheduled for 3 months to see whether the therapy worked and whether to refer to surgery.  The Veteran indicated he would like surgery even if medical therapy worked since the Nissen worked in the past.  The record indicates that the Veteran was not experiencing chest or abdominal pain.  

The Veteran was afforded a VA medical exam in November 2011.  The examiner confirmed the diagnosis of GERD and hiatal hernia.  During the exam, the Veteran had symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  The examiner did not note any substernal arm or shoulder pain and the abdominal examination was normal.  The doctor rendered the following opinion:

The [V]eteran's current condition has worsened secondary to failure of the fundoplication.  Repeat surgery has been recommended if maximization of medical treatment isn't effective.  He is scheduled for EGD [in November 2011] and I've informed him to forward the results to the Milwaukee RO.  If he has surgery, I recommend not having the [V]eteran return for a repeat C&P exam until at least 8 weeks following surgery to allow for adequate healing. 

The examiner determined that the esophageal condition did not impact the Veteran's ability to work.  It was noted that the Veteran worked in a warehouse and was not prevented from working due to this condition.

A letter from Dr. KH, dated November 2011, noted that the gastroesophageal reflux disease was not responding to large doses of Prilosec and Zantac.  "The Veteran has had a Nissen fundoplication in the past which controlled his symptoms, this surgery has failed and the patient will require another surgery."

A VA treatment record, dated November 2011, noted that the Veteran underwent the upper gastrointestinal (GI) endoscopy.  An addendum to the treatment record indicates that the doctor thought an evaluation regarding the possible benefits of repeat Nissen needed to be discussed with a surgeon.  The Veteran was told he would be referred to surgery and the Veteran indicated he was comfortable with considering that option.
 
A VA treatment follow-up letter, dated December 2011, noted the results of the endoscopy show gastritis or gastropathy.  The Veteran was referred for a surgical evaluation.

A statement from the Veteran, dated December 2011, noted that he has had complications and seems to be getting worse.  The Veteran states:

I have seen several doctors and it has been recommended to have another Nissen surgery.  I suffer from [chronic] reflux and immediate heartburn once medication hasn't been taken.  Even though my medication amounts have increased in the past month.  Recommended by the VA, nothing seems to be getting better.  Now having voicebox issues and ulcers.

A VA surgical consultation, dated February 2012, noted that the Veteran was reporting some chest pain, but no abdominal pain.  The surgeon made the following assessment and recommendations:

...Antacid therapy appears to control his heartburn but not his regurgitation, which has been significant due to the ENT findings consistent with chronic micro-aspiration.  Therefore, redo Nissen is recommended. 

It is imperative that he undergo repeat contrast UGI/esophagram prior to operation given that it has been 10 years since the last.

The diagnosis as well as the procedure and its risks and benefits were explained to the patient.  These included but were not limited to bleeding, infection, bowel perforation, need for a G-tube, pleural effusion with need for drainage, and recurrence.  He appeared to understand, asking appropriate questions, and wished to proceed.

He is scheduled for elective laparoscopic hiatal hernia repair with redo Nissen fundoplication...

A VA social work note, dated February 2012, indicated that the Veteran anticipated being off from work for about a month due to the scheduled hiatal hernia repair.  He had been working full-time in a milk manufacturing plant and he was interested in exploring increase in service connected benefits for his ongoing problems and also for possible eligibility for temporary increase to 100 percent benefits due to anticipated post operation period of recover, when he will not be able to work.

A VA note, dated February 2012, indicated that the Veteran had been unsuccessful in obtaining short term disability reimbursement for his Nissen fundoplication scheduled for March 2012.  The Veteran wished to cancel for now and would pursue other avenues of reimbursement before rescheduling surgery.

A VA treatment note, dated September 2012, noted that the Veteran had been seen for VA surgery and was planning for redo of Nissen, but the Veteran did not have time off for this.  The notation noted no abdominal pain.  The associated nursing note indicates that the "[p]atient is not having significant pain that they wish to discuss with their provider today."

A VA treatment note, dated March 2013, indicated that the Veteran was there for a redo Nissen.  The Veteran was experiencing zero pain, but a lot of reflux.

A VA surgery consultation note, dated March 2013, indicated that the Veteran came in because his GERD symptoms were worsening and he "now feels that his voice is hoarse and he awakens in the morning with a gritty acidic taste in his mouth.  Patient cannot tolerate spicy foods and cannot eat within several hours before laying down without experiencing extreme symptoms of GERD."  The Veteran denied nausea, vomiting, or chest pain.

In August 2013, the Veteran underwent a redo laparoscopic Nissen and intraoperative esophagoscopy.  The Veteran's post operating day one status findings were:

The swallowing mechanism is normal.  There are numerous surgical staples in the region of the GE junction.  Appropriate esophageal narrowing in the subdiaphragmatic esophagus with associated mass effect from the Nissen wrap is present.  Slight delay in esophageal emptying.  No evidence for contrast leak.  No gastroesophageal reflux was seen.  Gastric peristalsis is present, however emptying at the pylorus is delayed.  The duodenum is not evaluated .

The discharge diagnosis was "redo fundoplication for failed Nissen."

In August of 2013, the Veteran requested temporary 100 percent service connected disability compensation due to surgery for hiatal hernia repair.

A VA post-surgery follow-up note, dated September 2013, noted that the Veteran was complaining of mild nausea and dysphagia when taking large bites.  He was still on soft foods.  The Veteran indicated no reflux symptoms and was not taking any medications.  The Veteran wanted to return to work.  The assessment was that if the Veteran's dysphagia does not resolve completely, they may consider EGD.  The Veteran was cleared to return to work.

In November 2013, the Veteran was afforded another VA medical examination.  At the examination the Veteran stated that he was not taking any medication, however, he was experiencing reflux.  The examiner relied upon an upper GI radiographic study, dated August 2013, which revealed no leak and delayed gastric emptying.  The examiner also relied upon an esophagram from May 2013.  The esophagram noted the history of the failed Nissen fundoplication.  Additionally, the radiologist who conducted the esophagram noted the following impressions:

1.  Changes of prior Nissen fundoplication.  A small portion of the gastric fundal wrap is herniated through the diaphragm in a paraesophageal location.  There is partial, if not complete, dehiscence of the fundoplication with contrast passing readily through the GE junction.  2.  Mild spontaneous gastroesophageal reflux was demonstrated to the lower esophagus.  

The examiner determined that the esophageal condition did not impact the Veteran's ability to work.  The VA medical examiner diagnosed the Veteran with hiatal hernia and GERD.  

In November 2013, the RO in Milwaukee, Wisconsin, issued a rating decision granting a temporary evaluation of 100 percent for post fundoplication for hiatal hernia; reflux esophagitis based on surgical or other treatment necessitating convalescence.  The 100 percent rating was effective from August 7, 2013 to October 1, 2013.  An evaluation of 10 percent was restored on October 1, 2013.

The Board finds entitlement to an evaluation in excess of 10 percent disabling, for the period prior to August 7, 2013, and for the period beginning October 1, 2013, for hiatal hernia with GERD, is not warranted.  

For the period prior to August 7, 2013, the Veteran's complaint that his GERD was worse than it was before is acknowledged.  The VA examination from November 2011, reflects the Veteran's symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  Both the private medical treatment records and the VA medical records reflect the eventual consensus that the Veteran had a GERD issue that would need surgery.  The Veteran's private medical doctor wrote a November 2011 letter that stated the Veteran needed surgery.  The VA treatment records, dated November 2011, show an acknowledgment that surgery would be performed if medical treatment was not effective.  VA treatment records from December 2011 indicate that the Veteran was not improving and was referred for surgery.  This was backed up by the Veteran's own statement from December 2011 that indicates he was getting worse.  The surgical consultation from February 2012 recommended surgery and scheduled it for March 2012.  The surgeon noted some chest pain.  The Veteran had the redo laparoscopic Nissen surgery in August 2013.  However, the treatment records do not reflect that the conditions mentioned above were accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Though the surgeon noted some chest pain at the February 2012 consultation, the medical records from October 2011, September 2012, and March 2013 indicate no complaints of pain.  The VA medical examination, dated November 2011, did not note any pain and specifically noted that the Veteran was able to perform his job in the warehouse.  Additionally, the treatment records do not reflect any material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

For the period beginning October 1, 2013, the VA medical examination from November 2013, notes that the Veteran was no longer taking any medication, but he was still having reflux.  The examiner also noted that the Veteran's condition did not impact his ability to work.  This is supported by the VA post-surgery follow-up note, dated September 2013, which stated that the Veteran was complaining of mild nausea and dysphagia when taking large bites.  The Veteran indicated no reflux symptoms and was not taking any medications.  Additionally, the Veteran indicated he would like to return to work.  There are no VA or private treatment records after the August 2013 surgery, that indicate the Veteran had any substernal or arm or shoulder pain, productive of considerable impairment of health.  Additionally, the treatment records do not reflect any symptoms of pain, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Board finds that at no point during the period on appeal has the Veteran's hiatal hernia with GERD manifested considerable impairment of health.  As such, entitlement to an evaluation in excess of 10 percent is denied. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hiatal hernia with GERD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including dysphagia, pyrosis, reflux, and regurgitation.  The Veteran's occupational impairment is contemplated in the applicable criteria that rate his hiatal hernia with GERD, specifically impairment of health.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his service connected hiatal hernia with GERD results in unemployability.  As noted above, both VA examinations indicate that the Veteran is employable.  Therefore, consideration of TDIU under Rice is not warranted in this case.


ORDER

A rating in excess of 10 percent disabling, for the period prior to August 7, 2013, and for the period beginning October 1, 2013, for hiatal hernia with GERD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


